        Case 2:18-cr-00422-SMB Document 615 Filed 05/27/19 Page 1 of 2



 1   DAVID EISENBERG
     DAVID EISENBERG, P.L.C.
 2   3550 N. Central Avenue, Ste. 1550
     Phoenix, Arizona 85012
 3   Arizona State Bar No. 017218
     Telephone: (602.237.5076
 4   Email: david@deisenbergplc.com

 5   Attorney for Defendant Andrew Padilla

 6
                                     UNITED STATES DISTRICT COURT
 7
                                              DISTRICT OF ARIZONA
 8
 9    United States of America,
                                                              CR 18-00422-06-PHX-SMB
10                     Plaintiff,
              v.                                         DEFENDANT PADILLA’S NOTICE
11                                                        OF JOINDER IN DEFENDANTS’
      Andrew Padilla,                                         MOTION TO DISMISS
12                                                               INDICTMENT
                       Defendant.
13
             Defendant Andrew Padilla, by and through undersigned counsel, hereby joins in
14
     Defendants’ Motion to Dismiss Indictment (Doc. 561) and adopts the positions and factual and
15
     legal arguments set forth in said motion as if fully set forth herein.
16
          Accordingly, Defendant Padilla respectfully requests that the Court grant defendants’ motion
17
     to dismiss the indictment.
18
          Respectfully submitted this 27 th day of May, 2019.
19
20
                                                         s/ David Eisenberg
21
                                                         DAVID EISENBERG
22                                                       Attorney for Andrew Padilla
23
                                             CERTIFICATE OF SERVICE
24
25   I hereby certify that on May 27, 2019, I electronically transmitted the attached document to the
     Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of Electronic
26   Filing to the following CM/ECF registrants:
27   Reginald Jones: Reginald.Jones@usdoj.gov
28   Peter S. Kozinets: Peter.Kozinets@usdoj.gov
       Case 2:18-cr-00422-SMB Document 615 Filed 05/27/19 Page 2 of 2



 1   John Kucera: John.Kucera@usdoj.gov
 2   Margaret Perlmeter: Margaret.Perlmeter@usdoj.gov
     Kevin Rapp: Kevin.Rapp@usdoj.gov
 3   Andrew Stone: Andrew.Stone@usdoj.gov
 4   Thomas Bienert: tbienert@bmkattorneys.com
     Paul Cambria: pcambira@lglaw.com
 5   Robert Corn-Reeve: bobcornrevere@dwt.com
     Bruce Feder: bfeder@federlaw.com
 6
     James Grant: jimgrant@dwt.com
 7   Gary Lincenberg: glincenberg@birdmarella.com
 8
 9
10
        s/ David Eisenberg
11       David Eisenberg
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
